 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WADE WOLFE,                                      Case No. 1:18-cv-00570-AWI-BAM (PC)
12                      Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                      REGARDING DISMISSAL OF ACTION,
13          v.                                        WITH PREJUDICE, FOR FAILURE TO
                                                      OBEY A COURT ORDER AND FAILURE
14   STANISLAUS COUNTY, et al.,                       TO PROSECUTE
15                      Defendants.                   (ECF No. 32)
16                                                    FOURTEEN (14) DAY DEADLINE
17

18

19          I.      Background

20          Plaintiff Wade Wolfe (“Plaintiff”) is a former state prisoner proceeding pro se and in

21   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

22          On May 10, 2019, the Court issued findings and recommendations to dismiss certain

23   claims and defendants and for this action to proceed on the cognizable Fourteenth Amendment

24   claim against Defendant John Doe stated in the second amended complaint. (ECF No. 30.)

25          On May 30, 2019, Plaintiff filed his objections to the findings and recommendations,

26   wherein he requested further leave to amend. (ECF No. 31.) As Plaintiff wished to include new

27   information, including identifying Defendant John Doe and adding a related claim against the

28   second transporting sheriff, the Court granted Plaintiff’s request to file an amended complaint.
                                                      1
 1   Plaintiff was ordered to file a third amended complaint within thirty (30) days. (ECF No. 32.)

 2   Plaintiff was expressly warned that his failure to file a third amended complaint in compliance

 3   with the Court’s order would result in dismissal of this action for failure to prosecute and failure

 4   to obey a court order. (Id. at 2.) The deadline for Plaintiff to file his third amended complaint has

 5   passed, and he has not complied with the Court’s order or otherwise communicated with the

 6   Court.

 7            II.    Discussion

 8            Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with

 9   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .

10   within the inherent power of the Court.” District courts have the inherent power to control their

11   dockets and “[i]n the exercise of that power they may impose sanctions including, where

12   appropriate, . . . dismissal.” Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986). A

13   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,

14   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46

15   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

16   963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring

17   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)

18   (dismissal for failure to comply with court order).

19            In determining whether to dismiss an action, the Court must consider several factors:

20   (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its
21   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of

22   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779

23   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).

24            Here, the action has been pending since April 2018, and Plaintiff’s third amended

25   complaint is overdue. The Court cannot hold this case in abeyance awaiting such compliance by

26   Plaintiff. Thus, the Court finds that both the first and second factors weigh in favor of dismissal.
27            The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a

28   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.
                                                       2
 1   Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs

 2   against dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza,

 3   291 F.3d 639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose

 4   responsibility it is to move a case toward disposition on the merits but whose conduct impedes

 5   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Prods. Liab.

 6   Litig., 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).

 7          Finally, the court’s warning to a party that failure to obey the court’s order will result in

 8   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;

 9   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s May 31, 2019 order granting

10   Plaintiff’s request to file an amended complaint expressly warned Plaintiff that failure to comply

11   with that order would result in a dismissal of this action for failure to obey a court order and

12   failure to prosecute. (ECF No. 32, p. 2.) Thus, Plaintiff had adequate warning that dismissal

13   could result from his noncompliance.

14          Additionally, at this stage in the proceedings there is little available to the Court which

15   would constitute a satisfactory lesser sanction while protecting the Court from further

16   unnecessary expenditure of its scarce resources. Plaintiff is proceeding in forma pauperis in this

17   action, making monetary sanctions of little use, and the preclusion of evidence or witnesses is

18   likely to have no effect given that Plaintiff has ceased litigating her case.

19          III.    Conclusion and Recommendation

20          Accordingly, it is HEREBY RECOMMENDED that this action be dismissed, with
21   prejudice, for failure to obey a court order and failure to prosecute.

22          These Findings and Recommendations will be submitted to the United States District

23   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within

24   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

25   file written objections with the Court.       The document should be captioned “Objections to

26   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
27   objections within the specified time may result in the waiver of the “right to challenge the

28   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
                                                        3
 1   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 2
     IT IS SO ORDERED.
 3

 4      Dated:     July 15, 2019                             /s/ Barbara   A. McAuliffe   _
                                                         UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     4
